DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Status of Application
In response to Office action mailed 08/30/2021, Applicants amended claims 1, 3and 4, cancelled claim 2 and added claim 21 in the response filed 11/19/2021.
Claim(s) 1 and 3-21 are pending examination.
Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, applying a first metallic layer comprising a first metallic material onto a substrate of a semiconductor component; forming a first photomask on the first metallic layer; removing portions of the first photomask in accordance with a first patterned photoresist to remove portions of the first metallic layer to form a first metallic line; depositing a dielectric material on the substrate' forming at least one trench in the dielectric material; and depositing a second metallic material within the at least one trench to form a second metallic line; wherein at least the first and second metallic lines and the dielectric form an interconnect structure of the semiconductor components wherein forming a first photo mask comprising a first lithographic stack on the first metallic layer, the first lithographic stack including the first patterned photoresist, a hardmask liner below the first patterned photoresist and a first sacrificial material beneath the hardmask liner, and wherein removing portions of the first metallic layer comprises etching the hardmask liner and the first sacrificial material in accordance with the first patterned photoresist to form the first metallic line.
Claims 3-15 are allowed, because they depend from the allowed claim 1.  
Independent claim 16 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 16, depositing one lithographic stack onto a dielectric material of a semiconductor substrate, the one lithographic stack including a patterned photoresist, a hardmask liner below the patterned photoresist and a sacrificial material beneath the hardmask liner; etching the hardmask liner and the sacrificial material in accordance with the patterned photoresist to form a cavity at least in the hardmask liner and the sacrificial material, the cavity extending to the dielectric material; depositing an additional lithographic stack on the one lithographic stack, the additional lithographic stack including a patterned photoresist, a hardmask liner below the patterned photoresist and a sacrificial material beneath the hardmask liner wherein the sacrificial material of the additional lithographic stack at least partially fills the cavity; etching the additional lithographic stack in accordance with the patterned photoresist of the additional lithographic stack to define a pillar extending from the one lithographic stack in alignment with the cavity; removing portions of the sacrificial material of at least the additional lithographic stack within the cavity and around the pillar to define openings extending to the dielectric material; forming trenches in the dielectric material; and depositing a metallic material within the trenches to form a second metallic line in the dielectric material; wherein the metallic line includes an opening filled with a segment of dielectric material underlying the pillar.
Claims 17-19 are allowed, because they depend from the allowed claim 16.  
Independent claim 20 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 20, forming a first metallic line on a substrate of a semiconductor component; removing a segment of the first metallic line to define an opening therein; depositing a dielectric material on the substrate, the dielectric material filling the opening within the first metallic line; patterning, with a lithographic process, an image of a cavity on the dielectric material; disposing at least one lithographic stack relative to the substrate; etching the at least one lithographic stack to form a lithographic pillar in alignment with the cavity; removing dielectric material on each side of the lithographic pillar in accordance with the image of the cavity to form two aligned trenches in the dielectric material; removing the lithographic pillar; and depositing a second metallic material within the two aligned trenches to forn a second metallic line having an opening filled with the dielectric material.
Claim 21 is allowed, because it depends from the allowed claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895